Examiner’s Statement of Reasons for Allowance
Claims 1-5, 7, 8, 10, 13-16 and 26-38 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 05/16/2022.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1 and 26, generally, the prior art of record, United States Patent No. US 9357381 B2 to Cho et al. which shows security management in M2M area network; United States Patent No. US 8001055 B2 to Weiss which shows a method, system and apparatus for secure access, payment and identification; and United States Patent Application Publication No. US 20130217332 A1 to Altman et al. which shows platform for wireless identity transmitter and system using short range wireless broadcast, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “establishing a second wireless connection with the key-device using Ultra-Wideband (UWB); determining the user intends to access the asset based on the second wireless connection; providing the credential to an access controller of the access control system for validation in response to determining the user intends to access the asset; and receiving a validation indication from the access controller and permitting access to the asset”; claim 26: “establishing a second wireless connection with the key-device using Ultra-Wideband (UWB) in response to receiving a validation indication from the access controller; determining the user intends to access the asset based on the second wireless connection; and permitting access to the asset in response to determining the user intends to access the asset”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application claims priority from Provisional Application 62823341, filed 03/25/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2022 has been considered by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431